Case 8:18-CV-02246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 1 of 22 Page |D #:75

EXHIBIT A

United States District Court
Northern District of California

Case 8:18-cV-O2246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 2 of 22 Page lD #:76

_\

O©CX)\IO)U`|-l>())l\)

CaS€ 4217~CV-04993-PJH DOCUment 35 Fil€d 09/07/17 Page l Of 12

UN|TED STATES D|STR|CT COURT
NORTHERN D|STR|CT OF CAL|FORN|A

F|DEL|TY BROKERAGE SERVlCES
LLC, Case No. 17-cv-4993-PJH

Plaintiff,
0RDER GRANT|NG APPL|CAT|ON
V- FOR TEMPORARY RESTRA|N|NG
0RDER

BRETT ROC|NE, et al.,

Defendants.

 

 

 

 

Plaintiff’s application for a temporary restraining order (“TRO”) came on for hearing
before this court on September 6, 2017. Plaintiff appeared by its counsel Russell Beck
and Ryan Erickson, and defendant Brett Rocine appeared by his counsel AndreW
Hutchison and Leonard Weintraub. Having read the parties’ papers and carefully
considered their arguments and the relevant legal authority, and good cause appearing,
the court hereby GRANTS the application as followsl

BACKGROUND

Plaintiff Fidelity Brokerage Services LLC ("Fidelity") filed the complaint in this
action on August 28, 2017, asserting two claims of misappropriation of trade secrets, plus
claims of breach of contract, tortious interference With employment agreement unjust
enrichmentl and injunctive relief, against defendants Brett Rocine ("Rocine") and J.P.
|Vlorgan Securities LLC ("JPl\/lorgan").

Rocine Worked as a Financial Consultant at Fidelity's Larkspur, California, oche
from October 2014 until July 20, 2017. He now Works at JPl\/lorgan in its l\/lill Valley,

California, office, as a Vice President, Private Client Advisor. JPl\/lorgan and Fidelity are

 

Case 8:18-cv-O2246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 3 of 22 Page lD #:77

United States District Court
Northern District of California

O(OCD\!O§O`I-bb)l\J-\

I\)I\)N|\)|\)|\)N[\)|\)_\._\_A_\._\_\_\_\_x_\
O$\IO')U'|-LC\)N-\OCOCD\|O§U`|-POON-\

 

 

Case 4:17-cv-04993-PJl-l Document 35 Filed 09/07/17 Page 2 of 12

direct competitorsl Complaint ("Cplt") 1111 3, 4, 6; Declaration of PeterVan Bemmel in
support of TRO application ("Van Bemmel Decl.") 11 3.

Fidelity provides its customers a variety of financial services, including financial
planning, retirement services, wealth management securities execution and clearing,
and life insurance services Cplt 11 19. Unlike most other retail brokerage companies,
Fidelity does not have its Account Executives, including its Financial Consultants, make
“cold calls” to prospective customers who have no established relationship with Fidelity.
Cplt 11 20.

lnstead, Fidelity requires its Financial Consultants to develop service relationships
based on leads that Fidelity provides, primarily prospective customers who have initiated
contact with Fidelity, or existing customers who have experienced a “triggering event”
such as a Fidelity 401 (k) distributable event. Cplt 1111 20-22. This lead-based approach to
supporting its Financial Consultants distinguishes Fidelity from otherfull-service
brokerages where individual brokersl rather than the firm, are responsible for establishing
customer relationships Cplt11 23.

Fidelity requires each employee to execute a standard Fidelity Employee
Agreement in which the employee agrees not to use or disclose Fidelity's confidential
information, including customer information. Cplt 11 7; Van Bemmel Decl. 1111 8-9. Rocine
signed the Employee Agreement at the inception of his employment in 2012. Cplt 1111 31-
34 & Exh. 1; Van Bemmel Decl. 11 8.

The Agreement defines "Confidential |nformation” as including "all information not
generally known to the public at the time made known to the Employee," which in turn
includes "trade secrets," "customer, prospect, vendor, and personnel lists," and "financial
and other personal information regarding customers and employees." Cplt Exh. 1 at 11 1.
The Agreement also includes a "Non-solicitation" provision, which prohibits an employee
during his/her time of employment, and for one year thereafter, from using "Confidential
|nformation” to solicit any Fidelity client to move his/her business away from Fidelity. Cplt

Exh. 1 11 6.

 

United States District Court
Northern District of California

Case 8:18-cv-O2246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 4 of 22 Page lD #:78

O©OJ\|O)UT-l>())l\)-\

l\)[\)l\)|\)l\)|\)|\)|\)|\)._\_\_\._\_\_g_\._\_\_\
OG\IO)U'|~D~C))N-\O£DGJ\|CDU`|-LOJN-\

 

 

Case 4:17-cv-04993-PJH Document 35 Filed 09/07/17 Page 3 of 12

l\/lr. Van Bemmel, Rocine's former supervisor, met with Rocine before Rocine
departed from Fidelity on July 20, 2017, and reminded him of his obligation not to use or
disclose Fidelity's confidential customer information Cplt1111 5, 38; Van Bemmel Decl.

11 12. ln addition, on July 29, 2017, Fidelity sent Rocine a "separation letter," in which it
again reminded Rocine of his obligation not to use Fidelity's confidential information and
trade secret customer data, which Fidelity does not disclose to competitors and which it
protects using various safeguards Cplt1111 25-30, 40-41 & Exh. 5; Van Bemmel Decl.

11 14.

Beginning in late July, Fidelity began receiving reports that Rocine had been
calling Fidelity's clients in an effort to divert their accounts to JPl\/lorgan. Cplt. 11 43; Van
Bemmel Decl. 11 13; see also Declaration of Jess Perez ("Perez Decl.")11 4. Fidelity
asserts that Rocine has been using names and contact information he obtained while
working at Fidelity. Cplt11 43.

After Fidelity learned about this, it sent Rocine a cease-and-desist letter on August
7, 2017l reminding him he was not permitted to use Fidelity's confidential customer
information, including clients' names, addresses, telephone numbers, or account
information, Cplt1111 8, 43 & Exh. 6; Van Bemmel Decl. 11 15. Fidelity also requested that
Rocine return any confidential information in his possession Cplt11 43; Van Bemmel
Decl. 11 15.

Although Rocine did not respond to the letter, JPl\/lorgan did respond, by email on
August 9, 2017, advising Fidelity that Rocine was aware of his obligations, and stating
that “l\/lr. Rocine assures us that he did not retain a client list or any other confidential
documents or property from Fidelity.” Cplt1111 44, 45 & Exh. 7; Van Bemmel Decl. 11 16 &
Exh. 7. Fidelity asserts, however, that notwithstanding JPl\/lorgan's assurances, it has
received reports directly from its customers that Rocine has been soliciting them to
transfer their accounts to JPl\/|organ. Cplt1146; Van Bemmel Decl. 1111 17, 18.

According to Fidelity, over the period July 31, 2017, to August 22, 2017, at least

six different Fidelity clients reported that Rocine had contacted them and solicited them to
3

 

United States District Court
Northern District of California

Case 8:18-cv-O2246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 5 of 22 Page lD #:79

©CD\|CDUT-b(,\)l\)-\

[\)l\)|\)|\)|\)[\)|\)[\)|\)_\_\_\_x__\_\_.;._\_\_\
OU\IO`)U'l-bb)l\)-\O£OT\ICDU`|LOON-\O

 

 

Case 4:17-cv~04993-PJl-l Document 35 Filed 09/07/17 Page 4 of 12

move their accounts to JPMorgan. Cplt 1111 47-53 (citing reports by Fidelity customers
identified as "EC," "GP," "PS," "Kl\/l," "GN," and "AN"); see also Van Bemmel Decl. 1111 20-
23 & Exhs. 7-8; Supp. Van Bemmel Decl. 11 3-7 & Exh. 1; Perez Decl.1111 5-11 & Exhs. 1-
6. Fidelity contends that Rocine could not have known of the existence of these
customers unless he took confidential information with him when he left Fidelity. Cplt

11 54; Van Bemmel Decl. 1111 13, 27.

Fidelity filed the complaint in the present action on August 28, 2017, asserting six
causes of action - misappropriation of trade secrets (under both the Defend Trade
Secrets Act of 2016 ("DTSA") and the California Uniform Trade Secrets Act ("CUTSA")),
against both JPl\/lorgan and Rocine; breach of contract, against Rocine; tortious
interference with employment agreement, against JPl\/|organ; unjust enrichmentl against
Rocine; and injunctive relief, against both defendants

Fidelity, JPl\/lorgan, and Rocine are subject to the arbitration rules and regulations
of the Financial industry Regulatory Authority ("FlNRA"), pursuant to FlNRA Rule 13200.
Cplt11 11. Although this dispute will ultimately be decided in binding arbitration before
FlNRA, pursuant to FlNRA Rule 13804, Fidelity is required to seek and obtain immediate
injunctive relief in a court of competentjurisdiction before an expedited FlNRA arbitration
can proceed. Cplt11 11.

Fidelity asserts that once a restraining order is issued by this court, an expedited
arbitration can be scheduled with FlNRA within 15 days of the entry of the TRO. Cplt
11 11. lf no TRO is issued, the FlNRA arbitration cannot proceed on an expedited basis,
and will instead be assigned to a standard-track arbitration, which Fidelity contends might
not take place for a year or more. Cp|t11 11.

DlSCUSSlON
A. Legal Standard

Federal Rule of Civil Procedure 65 provides federal courts with the authority to

issue temporary restraining orders and preliminary injunctions. Fed. R. Civ. P. 65(a), (b).

General|y, the purpose of a preliminary injunction is to preserve the status quo and the
4

 

United States District Court
Northern District of California

Case 8:18-cv-02246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 6 of 22 Page lD #:80

_\

O£OO)\|CDU'l-|>()ON

 

 

Case 4:17-cv-04993-PJH Document 35 Filed 09/07/17 Page 5 of 12

rights of the parties until a final judgment on the merits can be rendered, s_e§ U.S. Phiiips
Corp. v. KBC Bank N.V., 590 F.3d 1091, 1094 (9th Cir. 2010), while the purpose of a
temporary restraining order is to preserve the status quo before a preliminary injunction
hearing may be he|d. See Grannv Goose Foods, lnc. v. Bhd. of Teamsters and Auto
Truck Drivers, 415 u.s. 423, 439 (1974)).

Requests for temporary restraining orders are governed by the same general legal
general standards that govern the issuance of a preliminary injunction. §eg New i\/iotor
Vehicle Bd. v. Orrin W. Fox Co., 434 U.S. 1345, 1347 n.2 (1977); Stuh|barg lnt’l Sales
Co.. inc. v. John D. Brush & Co.. lnc.. 240 F.3d 832, 839 n.7 (9th Cir. 2001).

An injunction is a matter of equitable discretion and is “an extraordinary remedy
that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”
Winter v. Natural Res. Def. Councii, lnc.. 555 U.S` 7, 22 (2008); see also i\/lunafv. Geren,
553 U.S. 674, 689-90 (2008). A preliminary injunction “should not be granted unless the
movant, by a clear showing, carries the burden of persuasion.” l\/lazurek v. Armstrong,
520 U.S. 968, 972 (1997) (per curiam) (citation omitted).

A plaintiff seeking a preliminary injunction must establish that he is likely to
succeed on the merits, that he is likely to suffer irreparable harm in the absence of
preliminary relief, that the balance of equities tips in his favor, and that an injunction is in
the public interest _Vme_r, 555 U.S. at 20. A|ternatively, the plaintiff may demonstrate
that the likelihood of success is such that “serious questions going to the merits were
raised and that the balance of hardships tips sharply in the plaintiff's favor,” so long as
the other two elements of the Winter test are met. Ailiance for Wild Rockies v. Cottrell.
632 F.3d 1127, 1131-32 (9th Cir. 2011).

B. Fidelity's Application for a TRO

Fidelity seeks a TRG enjoining both JPi\/lorgan and Brett Rocine from using,
disclosing, transmitting, and continuing to possess for any purpose, including to solicit
any customer or prospective customer of Fidelity, the information contained in the

records of Fidelity, including but not limited to the names, addresses telephone numbers,
5

 

United States District Court
Northern District of California

Case 8:1

OCOOJ\|O)U'l-I>OJN-‘-

N[\)N|\)|\)|\)[\)|\)|\)_\_x_;_\_.\_\_\_x_\_;
OJ\!CDOT-LC))|\)-\O(OG)\IO)U`|-LU)N-\

 

 

8-cv-02246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 7 of 22 Page lD #:81

Case 4:17-ov-04993-PJH Document 35 Filed 09/07/17 Page 6 of 12

email addresses and confidential financial information of any customers Rocine learned
of through his employment with Fidelity.

Fidelity argues that it is entitled to injunctive relief because it can demonstrate
a likelihood of success on the merits, a likelihood of irreparable harm in the absence of
preliminary relief, that the balance of equities tips in its favor, and that an injunction is in
the public interest

1. Likeiihood of success on the merits

Fidelity first contends that it has a strong likelihood of success on the merits,
because it has demonstrated that defendants misappropriated Fidelity's trade secret
information, and that Rocine breached the Employment Agreement by using Fidelity's
“Confidential |nformation” to solicit Fidelity's customers Fidelity cites to the declarations
and other evidence supporting its claim that Rocine repeatedly contacted his former
clients at Fidelity to solicit their business on behalf of JPl\/lorgan.

in opposition Rocine contends that he did not misappropriate any Fidelity
confidential or trade secret information. He claims that he took nothing with him when he
left Fidelity - no client iist, and no other documents or information, including contact
information, account numbers, account balances or social security numbers Declaration
of Brett Rocine (“Rocine Decl.") 1111 5-6.

Rocine asserts that after joining JPi\/lorgan, he "made a list from memory of a
small number" of his former clients at Fidelity, because he wanted to inform them that he
had moved to JPi\/lorgan, Rocine Decl. 11 9, which he contends is not an improper
solicitation He claims that the list contained approximately 25-30 names of his former
Fidelity clients (out of approximately 1,000 clients he serviced while he was at Fidelity).
i_cL

Rocine claims that after creating this list (from memory), he searched the
JPl\/lorgan computer system to try to obtain their contact information, in the event they
were also JPl\/lorgan clients _lg_._ He asserts that "virtually all" the Fidelity clients he

looked up on the JPl\/lorgan system also had "some type of account" at JPi\/lorgan. _lgé
6

 

United States District Court
Northern District of California

Case 8:18-cv-02246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 8 of 22 Page lD #:82

O¢.OO)\|CDUT-LOJN-\

NNNNNNNNN_\._\_\_\._\._\_.;__\_\_\
CO\IO)O`|-LC))N-\OCO®\|(DU`|LOON-\

 

 

Case 4:17-cv-04993~PJH Document 35 Filed 09/07/17 Page 7 of 12

For "the few" Fidelity clients who he did not locate in the JPi\/lorgan system, he searched
publicly-available databases for those names and was able to find contact information
(phone numbers) for all ofthem. l_d_.

Rocine claims he then called the approximately 25-30 Fidelity customers to let
them know he had left Fidelity and was working at JPl\/lorgan Rocine Decl. 11 10. He
asserts that he spoke with only 15-20 of those former clients and left voicemail
messages for the rest. _l_cia He contends that he did not initiate further calls to any of
those former clients if they did not contact him or ask him to call them. _l_cL He claims that
beyond those 25-30 former Fidelity clients he has not contacted any of the remaining
approximately 1,000 clients he serviced while at Fidelity. Rocine Decl. 11 11.

As for the allegations regarding the six Fidelity customers who allegedly claim that
Rocine contacted them repeatedly and tried to persuade them to move their accounts to
JPl\/lorgan, Rocine denies that he left multiple messages or solicited any business
Rocine Decl. 1111 14-20. He contends that he has a "strong relationship" with one of the
Fidelity clients that he contacted, and that that person has called him several times
wanting to know more about his newjob at JPl\/lorgan, and that the two of them had
lunch one time in August Rocine Decl. 11 18.

Rocine also argues as a general proposition that customer lists and general
customer information do not necessarily constitute trade secrets because information is
not a trade secret when it is readily ascertainable through public sources His counsel
argued further at the hearing that Fidelity’s customer lists cannot be protectable trade
secrets if, as provided in the Employment Agreement a departing Fidelity employee is
barred from using such information to solicit business for only one year after leaving
his/her employment at Fidelity.

The court finds it unnecessary to determine whether the information regarding
Fidelity's customers constitutes trade secrets because it finds that Fidelity has
established a likelihood of success on the merits as to the claim of breach of contract

Rocine does not dispute that he is bound by the Employee Agreement1 which prohibits
7

 

United States District Court
Northern District of California

Case 8:1

OCCG)\|CDO`i-LOJN-\

NI\)NI\)|\)N[\)|\)N.A_.\.A._\_\_;_\_.\_\_A
OO\!G)U`|LOJN-\OCO(D\IOTUTLOJN-\

 

 

8-cv-02246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 9 of 22 Page lD #:83

Case 4:17-cv-04993-PJH Document 35 Filed 09/07/17 Page 8 of 12

him from using Fidelity's “Confidential lnformation” to solicit any Fidelity client to move
his/her business away from Fidelity for a period of one year following his departure from
Fidelity.

At the hearing, Rocine's counsel attempted to argue that nothing precludes Rocine
from soliciting his former Fidelity clients and also asserted that he has not solicited
anything from any former clientl The court is persuaded, however, that the
contemporaneous notes of customer calls maintained by Fidelity, which are supported by
Mr. Perez’s descriptions of his conversations with those customers plus the recording of
the customer voice-mail which was played by Fidelity's counsel at the hearing, provide
sufficient support for Fidelity's claim that Rocine used Fidelity's “Confidential lnformation”
to solicit its customersl

The court finds it disingenuous at best, for Rocine to claim that he did not “use”
Fidelity's “Confidential lnformation” to solicit Fidelity's customers because all he did after
his departure was put together a list of customers “from memory” and then look up their
contact information in JPi\/lorgan’s account databases or in publicly-available databases
The fact remains that he would not have known whose name to look up had he not first
obtained the names during the course of his employment at Fidelity.

2. irreparable harm

Next, Fidelity argues that it has established a likelihood of irreparable harm as a
result of defendants wrongful and ongoing acts Fidelity claims that is has suffered and
is suffering irreparable harm through loss of both its confidential information (including
trade secrets) and its customer goodwill, even among customers who have declined

defendants solicitations to transfer and/or who have reported being uncomfortable with

 

1 Rocine argues that the reports of customer calls are hearsay, and thus inadmissible
in generall however, because of the urgency involved, and the limited time that TROs
remain in effect declarations and evidence supporting an application for a TRO need not
conform to the standards for a summary judgment motion or the Federal Rules of
Evidence. _S_e_e_ Schwarzer, et al., Fed. Civ. P. Before Triai (2017 ed.) § 13:105 (citing
Johnson v. Couturier, 572 F.3d 1067, 1083 (9th Cir. 2009); F|vnt Distrib. Co., lnc. v.
Harvey, 734 F.2d 1339, 1394 (9th Cir. 1984)).

8

 

United States District Court
Northern District of California

Case 8:18-cv-02246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 10 of 22 Page lD #:84

COO)\ICDO`!AOJN-\

NNI\)N[\)|\)N|\)|\)_.\._\_\_\_\_A_A_\._\._\
CO\|O§UT-b())i\)-\OLO®\|O)O`|LOON-\O

 

 

Case 4:17-cv-04993-PJH Document 35 Fiied 09/07/17 Page 9 of 12

Rocine's conduct and message

Fidelity contends that defendants theft and use of highly sensitive customer
information threatens to cause Fidelity customers to perceive that Fidelity does not
protect the security of their confidential financial information Fidelity cites to comments
made by some of the customers Rocine contactedl who reported, for example, that they
were concerned about the protection of their private financial information or that they
perceived Rocine's actions as “unprofessional.”

in opposition, Rocine argues that Fidelity cannot demonstrate that it faces any
prospect of irreparable harm. Rocine asserts that more than two months have passed
since his departure from Fidelity, without a single Fidelity client having moved his/her
account from Fidelity to JPl\/iorgan. §e_e Rocine Decl. 11 12. Thus he argues it is difficult
to tell what "irreparable harm" Fidelity will suffer if no injunction issues and in particular, it
is unclear what "status quo" Fidelity is seeking to have altered by an injunction

in addition, Rocine argues a temporary loss of income, or any money damages is
not sufficient to constitute "irreparable harm." He contends that the threatened injury is
amenable to mathematically precise computation - for each customer that leaves Fidelity
for JPi\/lorgan, the trade lost by Fidelity can be calculated Rocine argues that such
amounts cannot constitute irreparable harm.

The court finds that Fidelity has shown the likelihood of significant irreparable
harm if Rocine is not enjoined from using its client confidential information, at least until
the merits of Fidelity's claim have been resolved in the FlNRA arbitration Whiie Rocine
is correct that monetary injury alone is not “irreparable," see Sampson v. l\/lurrav. 415
U.S. 61, 90 (1974)l Fidelity has also made a showing of a likelihood of harm that may be
truly irreparable For example, if Rocine continues to pursue business from his former
Fidelity clients Fidelity will suffer harm to its reputation if it is perceived to have violated
or allowed the violation of its clients' confidential contact information _S__e_e Stuhlbarg, 240
F.3d at 841 (“Evidence of threatened loss of prospective customers or goodwill certainly

supports a finding of possible irreparable harm.").
9

 

United States District Court
Northern District of California

Case 8:18-cv-02246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 11 of 22 Page lD #:85

O(.OCXJ\|CDO`i->OJN-\

NN|\)|\)|\)N|\)|\)|\)_\_\_\_\_\_A._\_\_\_\
O$\ICDU`|LO)N-\OCO®\IO)U`|LU)N-\

 

 

Case 4:17-cv-O4993-PJH Document 35 Filed 09/07/17 Page 10 of 12

3. Balance of hardships and public interest

Finaily, Fidelity argues that both the balance of equities and the public interest
strongly favor granting the requested injunctive relief. Fidelity claims that the benefit of
injunctive relief far outweighs any detriment to defendants as an injunction would protect
Fidelity's valuable trade secrets goodwill, business reputation methods of business
operations and contract rights Fidelity asserts that any injunction would be focused on
preventing defendants from using Fidelity's confidential information, and such an order
would not cause significant hardship to defendants because it would only require them to
comply with existing law.

in response, Rocine contends that balancing the risks of harm dictates denial of an
injunction He claims that he would face a "profound injury" were an injunction to be
issued - because an injunction would "effectively inhibit his clients from doing business
with him" - and that by contrast Fidelity will suffer no irreparable harm if an injunction is
denied.

Fidelity also contends that the public interest will be served by granting injunctive
relief, because without injunctive relief, individuals such as Rocine will be free to
misappropriate their former empioyer's confidential information with impunity, and
competing brokerage institutions will continue to recruit Fidelity employees who can
share its confidential customer information

ln response, Rocine argues that issuance of an injunction would be "significantly
injurious" to the public, because he has clients who wish to continue to do business with
him. He contends that the clear public interest in allowing individuals to continue to
receive services of their established and trusted investment advisor mandates denial of
plaintiffs request for injunctive relief.

The court finds that the balance of hardships and the public interest both favor the
issuance of a TRO. Rocine's argument is essentially that the issuance of a TRO will
harm him because it will interfere with his ability to service those clients who might wish

to transfer their accounts to JPl\/lorgan. However, nothing in the TRO precludes Rocine
10

 

United States District Court
Northern District of California

Case 8:1

O£DCD\IO)U`i-LO~)N-\

NNN[\)|\)NNNN_A_\._\_\_\_\_\_\_\_\
CO\!O)CDAO)N-\OCOCD\!OTCn-I>C))N-\

 

 

8-cv-02246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 12 of 22 Page lD #:86

Case 4:17-cv-04993-PJi-i Document 35 Filed 09/07/17 Page 11 of 12

from sending his former clients a written announcement regarding his move to JPl\/lorganl
and nothing will preclude Fidelity customers from transferring their accounts to
JPl\/iorgan. What the TRO bars is the use by Rocine of Fidelity's customer information -
whether that information is stored in his brain or located elsewhere - to solicit customers
to transfer their accounts
CONCLUSION

in accordance with the foregoing, the court hereby GRANTS Fidelity's application
for a TRO. With regard to the question concerning the duration of the TRO, the court
notes that while a TRO issued without notice expires automatically within the time set in
the orderl not to exceed 14 days and may be extended for another 14 days “for good
cause” or by consent of both parties Fed. R. Civ. P. 65(b)(2), there is no time limit or
other requirements clearly set in the Federal Rules for the court to set the hearing on the
motion for preliminary injunction where the TRO was issued with notice. §_e_g Schwarzer,
et al., § 13:126. Accordingly, the duration of the TRO will be 14 days with an extension
of 14 days or 28 days to allow for the dispute to be submitted for arbitration2

Within that 28 days Fidelity must initiate the FlNRA arbitration and determine
whether a motion for a preliminary injunction will be filed. Given that a preliminary
injunction would, if granted, preliminarily adjudicate the merits of a dispute whose merits
will be decided in an arbitral forum rather than by this court the court sees no utility in
scheduling a hearing for such a motion The parties shall meet and confer and advise
the court what if any further action they contemplate in this court

The court ORDERS as follows:

1. Effective immediately, defendants are enjoined from, either directly or

indirectly, and whether acting alone or in concert with others using, disclosing,

 

2 Regardless of the fact that Rule 65 does not clearly address the duration of a TRO
issued with notice, the court finds based on the nature of the relief provided, that a TRO
cannot be extended indefinitely, even upon notice and hearing. Thus the court issues the
TRO for the maximum duration specified under Rule 65(b)(2). _S__e_e_ Schwarzer, et al.,
§ 13:133.

11

 

United States District Court

Case 8:18-cv-02246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 13 of 22 Page lD #:87

 

Case 4117-cv-04993-PJH Document 35 Filed 09/07/17 Page 12 of 12
1 transmitting, and continuing to possess for any purpose, including to solicit induce, or
2 attempt to induce any customer or prospective customer of Fidelity, the information
3 contained in the records of Fidelity, including, but not limited to, the names addresses
4 telephone numbers email addresses and confidential financial information of the
5 customers Rocine learned of through his employment with Fidelity;
6 2. Defendants and anyone acting in concert with them, including any agent
7 employee, officer or representative of JPl\/iorgan, or any other business for which Rocine
8 performs services shall return to Fidelity all records documents and/or information
9 pertaining to Fidelity customers whether in electronic, handwritten or any other form
10 within five (5) days of entry of this order, including any and all copies This requirement
11 includes all records or documents in any form, created by defendants including
§§ 12 documents created from memory, or anyone acting in concert with them, based on
§ 13 documents or information that was received or removed from Fidelity by Rocine;
§ 14 3. Rocine shall file a declaration attesting that he has returned to Fidelity all
§ 15 information subject to this order within seven (7) days from the date of entry of the order;
§ 16 4. JPi\/lorgan shall file a declaration attesting that it has returned to Fidelity all
§ 17 information subject to this order within seven (7) days from the date of entry of the order;
§ 18 5. Pursuant to the requirements of sections 3 and 4 of the Federal Arbitration
19 Act, 9 U.S.C. §§ 3-4, the parties will proceed to an expedited arbitration hearing on the
20 merits before a duly appointed panel of arbitrators pursuant to Rule 13804 of the
21 FlNRA Code of Arbitration Procedure;
22 6. This order is effective immediately and does not require the posting of an
23 injunction bond.
24
25 lT lS SO ORDERED.
26 Dated: September 7, 2017 WW/
27
28 B*riiie%'§a‘ls§/Bl§l‘;§&tdge
12

 

 

 

Case 8:18-cv-02246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 14 of 22 Page lD #:88

EXHIBIT B

Case 8:18-cv-02246-`.`]VS"-AD_S Document 7-2 Filed 12/19/18 Page 15 of 22 Page lD #:89

Nocice sent

 

in/z@/zntt
R. B.
SUF}<`OLKSUl’ERl()R C(HJRT B. R. lt.
"1 s is. r<.
"“ Rulng ofthe Court 23. t;. S.
il rig i,. t:.
inr)ntii'i‘v nnor<,ltnAr;;t; SF,thc:r:S t..l,(:. R~ C- f<
plaintiff M‘ w'
h (Sc)

BRIAN WILDER and M()RGAN S'I`ANLEY SMI,TH BARNEY` Li,i('.'.,

defendants
37"3‘1
(Insc: SU'CVB(')! l~t}=ft’§'!‘i intending #9: l’lz\intii`i’;s Motion t`or 'l`cmporziry Rostrnining t')rdcr
l)ntt:: ()otubot‘ 25` 201 l

l’luiniit`i" l"`idt:lity Brokerage Services ll..LC (l"itlolity) brings nn notion against its tormcr
broken Brinn Wiider, t`or breach ot`contrnc.t. Plaintif"l"also moves against Wilricr’s new
employcr, Morgan Stanley Smith Barney, LLC. (MSSB) for tortious interference with contract
and 93/\ violations Fidelity moves against both defendants for misappropriation ot`tradc secrets

Fidelity seeks a temporary restraining order against Wildcr and MSSB to enjoin any
violation oi`thc non~solicitation agreements he signed in l999 and 2003. l“;`xpociitod arbitration
is sought below l"li\llt/\~ 'l`hc temporary restraining ortth is ALLOW!€`,K) without security in thc
terms requested by li`irlclity.

FA CT U A L BAC KG RO UNI)

When asked to grant a preliminary injunction the court initially evaluates the moving
pnrty‘s claim ol` injury and chance ol`sucocss on thc merits based on Subrnitied documents and a
brief licztring; it is a preliminary dctemiination. Whiie not finding facts at tl‘iisjuncturo, this court
predicts that alter trial, thc following 'l`nctunl assertions will be found to bc true

i"`it'lclity’s market manager credibly asserts that thc linn has n businch plain which cliftch
from other financial services organizations lt advertises to the public and presents its brokch
with a book ot`busincss, rather than expecting them to develop their own customers Whiie
Wilder denies the truth of this it is more likely than not that Fidelity Wiil be able to prove its
unique marketing approach at trial~

At Fidelity, Wildcr serviced households with more than iii million in invested assets with
'l*hc identity ol`such clients is valuable information to

ihtl linn in the I"rivotc Clicnt Group.
elity cn'tployecs. i.c.. Wilcler. l believe that l"itlclity

i"irlelity and inaccessible except to certain iiicl
linn taken every step practicable to protect thc identity ot` these clients

(,)thcr Financial Servicc orgzmi`,zntions have become Signatorics to the i’rotoool for Brol<cr
Rocruiting, which has relaxed the standards regarding broker recruitment and tree solicitation of
former clients for brokers moving between certain firms Fidelity is not one ol` thcm. hence the
i’r`otor:ol is largely irnmntcrinl.

ease 3:13-@v-02246,-,,1\/S_¢,ADS Document 7-2 Filed 12/19/18 Page 16 or 22 Page lD #:90

Wilder went to Fidelity in l‘)f)fl. fn the employment agreement he signed that year
Wilder agreed that: “ldluring my employment and f`or a period ol` one year following my
separation from employment by the Fidelity Companics. l will not directly or indirectly on mv
own behalfor an behali`oi` anyone else or any company7 solicit in any manner or induct: or ii
attempt to induce any ct.rstomcr ol` the l"idclity Companics to divert or take away all or any
portion oi` his/hcr/its business from the Fidelity Companies or otherwise cease the relationship
with the Fidelity Compunics...," l\/foreo\/er“, he acknowledged on April l=l, 2003 that all "l~`idclity
customer information, including namcs, addresses, telephone numbcrs,.,ris Fidelity C..`onfidentiaf
li'tl"ormation.”

t“)n Septcmhcr l()', Z(ll l, Wiitler informed Fidelity that he was resigning his position as
vice president senior account executive ‘°cl"f`eetive irntnediatcly," lie was verbally reminded oi'
hisA ohligations. which he acknowledged

Wildcr has denied in his ai`t`idavit that he removed any confidential or trade secret
information from l`*`idelity. lie has averred that he “iel`t Fidelity only with the contact
information of` those clients whom l thought would be unhappy with me il` they did not hear from
mc.... Af`teri lth Fidelity, l contacted some ot` my clients by telephone to inform them that f had
left Fidelity, and that l was now working l`or MSSB....f did not encourage, persuade or solicit the
clients l contacted to transfer their accounts to MSSB. lnstead, l simply informed them of my
departure and my new place ol`employment...."

And yet, over thirty customers have reported to Fidelity that Wildcr has called them since
he left the finn ()n the day before he resigned, Wildcr accessed internal computer data on thirty
eight clients. in short burst.s. without performing any transaction whatsoever l find credible the
Fidelity affidavits detailing Wildcr’s contacts with former clients because they name specific
individuals (rcdactod), and provide specific details that can be corroborated ‘“l\/ls, ll reported
that Wildcr told her he would be working with 75-1()0 clients at MSSB, rather than 50(), so he
would have more time to focus on thom.” lvlriii was asked by Wildcr to move his 553 million in
assets to MSSB. One ol` his former clients was very recently widowcd, and Wilder called within a
week ot"Scptembcr 16 to transfer the widow's assets to MSSB. hour former clients received
overnight packach as well as phone calls.

'l*o the date ol` Wilder`s ai`lidavit, tour clients had transferred to MSSl-S“ `l'his represents

aggregate assets approximating $`3.4 million l"'urthcr facts arc referenced in the discu$aion

below.
I)ISCUSSlON

 

The standard is familiar:
|:\k\’]lteri asked to grant a preliminary injunction the judge initially evaluates in
combination the moving pzirty's claim of' injury and chance ct success on the
tnerits. lt’tltn_ititige is convinced that failure to issue the injunction would subject
the moving party to a substantial risk oi` irreparable harm, the judge must then
balance this risk against any similar risk ol`irrcparablc harm which granting the
injunction would create l`or the opposing party.... Only where the balance between
these risks cuts in favor ol`the moving party may a preliminary injunction properly

2

C ' - - - `
ase 8.18 cv 02246.JVSADS _Document?,-Z, Fl|eo| 12/19/18 Page 17 of 22 Page lD #'91

issue "t'xcl<aeinu industries Clruuo. lnei v. Chenev 380 t\/lass. t’;>()‘). 6|7(l‘)tit)),_

'l`his court is statistical that a non”st')licitation agreement was signed hy Wilder, that he was
o t"l`ercd employment in com;iderntion o t` than and that he took contact information for certain ol“
his Fidelity clients thn he lel`t its employ i\./lorcovc~.r‘y Wildcr has contacted thc:';c former clients
since moving to Morgan Stnnlcy, and Severnl have moved with hint yThe defendants
present their reasons why this motion should he denied

l: Wilder argues that contact information is not confidentinl.

in his briel`, Wilder relies on Mnssachusetts unpublished precedent which values the
clients right to the broker of his/her choosing over the concerns ol` the financial employers
l~lc.\\vever, the confidentiality ol`cttstomcr contact ini"<;)rr'nation is entitled to protection under the
lnw. _Jet Snrav Cooler. lnc. v, Crzunnton., 361 lvirtss, 835, 839(l972). particularly where, as here.
it luis been mode a matter ol` specific agreement and acknowledgement between the Fidelity and
Wilder. l am provided with many other decisions where trial courts have enforced the Spccil;'ie
terms ot' l`~`idelity`s agreement with Wilde.r.

The l’rotocol allows the taking ot`n client contacts l`rorn one employer to the ncxt. lt is
valueless against n non-signatory and so provides no protection to Wilder

li. Wilder denies soliciting his former clients.

Wilder complains bitterly that Fidelity has not referred inquiries to his desk at MSSB, to
odd weight to his position that he needed to announce his move to his clients. l-lo\vever, he
provided no information about his intentions in the letter to Fidelity terminating his employment
lie provided no forwarding address nor Sought such consideration l`rotn Fidelity itt t`ztet, he
invited Fidelity to address inquiries to his lawyer, who has appeared lirr him in this notion l lind
his complaints unpersuasive

Wilder asserts that he made telephonic announcement calls only, and did not solicit
former clients. Notwithstttnding that elaim, in short order, four clients transferred their accounts,

This court does not credit Wilder’o nl"i"idnvit, not only because it is contradicted
thort,uighly by the Fidelity nt`iiduvit.<;._ hut chiefly because his communications with his former
clients were verbal and thus, not preserved i~lud defendants chosen to use "‘Wedding Style"
nnnounecmcnts. i,.lBS ’n'ine Wehher v. Dowd, 2001 WL i772856, and his clients nonetheless

_,_m_,_.»_..»~

followed hirn. the outcome here might be dil`l`ercnt.

Morcovcr, MSS_B is a signatory to the Protoeol which, l am ndviscd, represents the
industry~widc standztrd; it permits the removal of client contact data and free Solieitation of
l`ormer clients among Sig,nntory lirms, ol`which one is MSSB. Wildcr avch that MSSB’S
practices are consistent with the Protocoli l am asked to believe that in Wilder’s eztse, MSSH
engaged him, permitted him to take client contact information horn Fidelity, and yet} did not
encourage hint to freely solicit his former clicnts, while new brokers From Signatory firms were in
their euhicles likely doing so. `i d<)n`t accept this.

l lind it likely thnt I'~`idelity will prevail on the misappropriation oi` trude Sccrct counts

against huth defendants at trial

Ca ' - - - `
SQHS.lS cv 02246 .]VSr-ADVS` D`c`)gu`ment 7¢2 Fl|ed 12/19/18 Page 18 of 22 Page |D #'92

ill. The defendants claim there is nn showing of irreparable injury

Plnintit`l"$ present n convincing picture nl' losing brokch and confidential client
information in recent months t<) lirtns which nrc signatories to the prntt:)cnl. \Vildcr is not nn
isolated casc, and is likely part nl`n still»t:tnc:rging pattern

lt is not snttnd to limit the injury here tn thc $3.4 million di transferred assets triggered
by Wildi':r. lt is impnssihle tn predict the loss <.)l` husincss, trade secrcls. and good will which
this branch may trigg,cr. One can never anticipate the future assets which might he nwn€d by
these very successful and wealthy families nl‘ the l’rivnte Clit:nt (irntln who arc lost to Fidelity
due Wildcr’:; conduct

Whiie zillt)wz~incc nt`thn 'I`R() will burden these clct`endztnts. nn expedited FlNRA
arbitration will start tn rcsnlv¢ the issue Within ten tlay:i. Moret)ver. it is apparent that MSSB
willingly assnm<§d the risk nl`Such an outcome when they tt)nl< nn Wildc:r, and likely arranged li)r
his representation by Mr. 'l`hati, who has representh other MSSB l)i't;)l<crs in identicle
circuxnstanccs.

IV. Considcrations of l‘ul)lic lntct‘cst

The public’s interest and security is served hy the protection <)l` personal financial
information, The en li`<)rcernent of agreements entered knowingly is Within the public intercsti l
see nn harm to the public by allowance of this moti<)n; FlNRA Zl 40 prohibits interference with
client clinicc, and the order make.‘t nn such in,terl`crcncc:. The public is not harmed by allowance

nl"tlic order.

C()N(;'nti~,i_()~t;t

 

l`*`Or the foregoing rcasons, l'~"idelity’s l\/lntinn for a 'l`emporary R§cstraining Ordcr with nut

security is Al.,LOWEI).

nrdcrccl;

%l'~`rances A. Mclntyre

Justic'e, Supcridr Court
()ctobcr 25, Zt')l l

  

24 india

Case 8:18-CV-02246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 19 of 22 Page |D #:93

(`.'( `lM M( )NW¥€?-\ l.j'l'l l, (.)l"' M ASSA(_.`!'I l,lS li'l"l`.‘wv

§§l il"l"`(')l.\l(t, Sf>` Sl,.!l’f:§l{l(,)l{ (Y‘()URT
I)l§P.AR’l`h/ll§t\"l` (`)l"' Tl ll-:
4l"l{l/"\l. Cl(f)llR`l‘

 

 

 

y l v { _ ) tuition sent
l:ll)til,r¢l'l`\' BROKER!\GU Slf;l{\-/l€l§$ LLC ll 10/26/2()11
. ? … ,, R. v.
I’lzunntt, } (.:nnl Actmn 8 B R

~’ t s. t. n.

) :. t .
t-nzt/\N witn")t€n.zmd;\'n)nG/\N t 1 ‘:' (“
s'r/~\Nt..i~-;Y St\/n'rn tlAnNt¢:\/,\,..Lc:. ) ;1 :;' R'

) ¢ ‘l.

Def`cndztnts. )
l
(sc)
W‘EMPORARY Rt;S'I'RAtNlNG ()Rl)r;n

 

This cause having come tn bc heard on the Mc)tic)n of` l?’lztintil`l` Fidelity Brokerage
Services l.l.(." l`nr the entry nt`:t tcntpt;)rnry restraining order against [F)t/:Fcrnlnnts llrinn Wildcr
(“Wildcr"") and M<)rgnn Stzntlcy Stnith l~lzn'ru:y, LLC ("`MSSB"), dnc notice having been givcn,

and the Court having considered the written and/or oral arguments nl`lel pnrtics, thc Court finds

' and nrdch ns l`ollnws:
'l“h'c Cc)nrt finds that Fidelity has demonstrated n likeliln)nd nt`su<:ccss: nn the merits nt` its
is nn innnc<.lintc threat of irreparable harm fn Fidelity

claims against l)cl'cndnnt:;, and that thch

l`nr which nn adequate remedy exists nt law il`thc requested injunction is nnt cnt<:rcd. l"nr those

rcasons, thc Court hereby orders as t`nllnw.~;:

l. [£f'l`cctivc irnmcdlntc:ly, Wildcr and MSSB and anyone acting in concert with them

nrc hereby restrained and enjoined front soliciting whether directly or indirectlyg and whether

alone ur in concert with othersx nny businesz l“mm any mustanth or prusp<:ctivc: customer of

Case 8:18-`cv-O224t3`-.`]\N/S;AQ'S… Document 7-2 Filed 12/19/18 Page 20 of 22 Page |D #:94

l"idelitv who Wilder served or whom name l:)eenme known to Wilder while in the ern iloy ot
. l .

Fidelity,

'2__ lil’l"eetive immediately Wildcr and l\/lSSl.l and anyone noting in concert with them
are hereby restrained and enjoined front using disclosing trtut$tnitting or continuing to pos:s'es:;
t`or any purpose the information eontained in the records otl Fidelity ol.ttztined l`rotn or ns a rez;ult
ol`Wilder. lneltnlitn;_,T but not limited to` the nnme:t. addressed nnd confidential linaneial
information ot` Fidelity eust<.)mers or pro:'t;)et:tive customers who Wllder served or whose name
became known to Wilder while in the employ ot` Fidelity,

3. Wilder and MSSB, and anyone acting in eoneet't with thcm, arc further ordered to
return to Fidelity atty and all records and/or documents in any Fr)ntt, received or removed imm
Fidelity by Wilder, containing in formation pertaining to customers or prospective customers oi'
Fidelity who Wilder served or whose name become known to Wllder while in the employ of
Fidelity, within live (5) days l`ront the entry ol`thir,v order, including nny nnd :~;tll copies This
requirement includes all records or documents, in any l`onn, created by Wilder, MSSB, or anyone
acting in concert with tltom, based on documents or information that was received or removed
front Fidelity by Wllder.

4, Wilder and MSSH nrc further ordered to tile declarations attesting that they have

returned to Fidelity all information subject to this Court's ()rder Within seven (7) days front the

entry ofthe eourt’s order

5, This ()rder excludes MSSB clients in existence as of the date ol' this Order.
o. l~’ursunnt to the requirements of sections 3 and 4 of the Federal Arhitration /\et, 9

t,l.S.("T. §§3»4, Wilder and MSSB are directed to proceed toward nn expedited arbitration hearing

Case 8:18-CV-O2246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 21 of 22 Page |D #:95

on the merits before n duly ttp;')ointed panel ol" arbitrators pursuant to Rule l38t)4 ot'tht; t`fi;i;,mt;,t
industry Regulntory Authority ("l"‘lNR.»-\") Code t')t"Arhitrntion l’t'oeedure.

7. 'l`ttis (`,)rdcr shall remain in t`utl t`orce and el`l`ect pending arbitration on the inertia

   

before the FlNRA arbitration pnncl. (:/¢_

t’<;N't"t:Rt:i;) :/Y/@Mw /¢
l ill¢ ipr)/ /-'/ <;W

 

fill 04 9/

.).') "i_v ware // ,
\ //0 ?j '2¢/‘/‘/“

CaSe 8:18-CV-_O2246-.]VS-ADS Document 7-2 Filed 12/19/18 Page 22 of 22 Page |D #:96

 

 

 

§ ___ ,,\ \ (,.`()i\’ll\'l(`)N\\»’liAl,'l"l‘l ()l" l\/lASSA(.`l~lUSl'§'l“l'$

~ Slll’l€l{l(fll{ C()UR"|*
Dl€il‘/\ R'l`lvll\l Ol`*` *l`l l l:,
rn mr C<;')un"r

l
\;j) l"l[,)l§i,l'l`\" BR(§)K|‘:RAGE Sl§l{VlCliS LLC )
\ l - )
§ 3 l’lninllf`l", ) Civil Ac!i()n
ij 1 l
\§ §§ \u l NO- lli.:§.',“] zq® §
) 1 “'!
anAN Wn_,i)r»:n, and Mc)n<‘".AN ) ;i fl jj
STANLEY Sl\/ll'l`l'l BARNEY, LL(:`.", ) {. ):
" ) :'_'
§\ \\ l)€l`cn€l;mts. ) c
\§ \\ ) m
i\
§ FIDELI'I`Y’S M()'[’ION F(.)R TEMPORARY 5.:"`
~ RI,€S'I`RAIN[NG 0RDER (\er'l`H()U'l` SECURI'TY) ij

 

Pursuant 10 MASS. R. Civ. l’. 65, Fidelity Brokerage Services hLC moch this Court for

Q‘ nn innncrliatc lmnpi)r;n'y restraining order (Wilhnul scmirily) against its ll)rmcr crnploycc, l,lri;m
m\.

l w Wil¢lcr(“Wildc;r"L and his new cmplnycr, Morgnn Stanle Smlth Bnrncy, LLC ("MSSB")
A\s

rd (collcctivcly, “Dcfcnclmns"). Fidelity seeks this temporary restraining order to stop Defendanrs
from Continuing to misappropriate Fi<lelity‘s trade secret customer inl`orrnatici)n, which
l`)ct`cndnnts arc using in nn attempt to illegally divert Fidelity mismanch t<) MSSB.

l)uring his cmploymcnl, Fidelity gave Wildcr access m confidential personal and

Financial information for over 500 l~"iclclity customers with over Sl billion in assets under

 

“ Fidelity manageman Wildcr and MSSB have been using thatv confidential information to
unlawfully solicit Fidelity cnslomcrs, and to otherwise misappropriate Fidelity's trade mann
customer information li)r their hcnulll. l)c:-l`cnrlanl$‘ illegal conduct has already resulted in
accounts with over 313.4 million in local ass'.cts being transferred from Fidelity 10 f)cl`cn<lnnts, and

lhrcatcns Fidelity with further irreparable harm

u l
(;§~»-¢

“’H 13

mg ¢» »»

w mmr/nom </)
33 V
.....»»

HN¢QMCQZ»JU;€
w\..
OO...,...
;;§.~AMIDU}UH§TQ$"?

€3\

